Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claims 4 and 17 require “the second cabinet section is within the first cabinet section.”  Figure 3 illustrates second cabinet section C2 adjacent to first cabinet section C1.”  The Examiner understands the term “within” as “inside (something)” which is interpreted by the Examiner as requiring the second cabinet section C2 inside of first cabinet section C1.  As disclosed the second cabinet section C2 is separate and distinct from first cabinet section C1 and the second cabinet section C2 is disposed adjacent to first cabinet section C1.
Specification
The disclosure is objected to because of the following informalities:  
a.	Page 6, line 21, “FA2” should be “FA3”; and
.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
a.	Claim 1, line 3; Claim 7, line 2 and lines 2-3; and Claim 19, line 2 and lines 2-3, “each cabinet section” should be “each of the cabinet sections”;
b.	Claim 1, lines 3-4, “cabinet-specific electric arrangement” should be “a cabinet-specific electric arrangement”;
c.	Claim 1, line 4, “said apparatus” should be “said electrical apparatus”;
d.	Claim 1, line 7, “the fan” should be “the at least one fan”;
e.	Claim 1, line 8, “arranged” should be “arranged to”;
f.	Claim 1, line 8, “the air outlet” should be “the at least one air outlet”;
g.	Claim 2, line 2 requires “a cooling air flowpath.”  In order to differentiate from “a cooling air flowpath” of claim 1, line 10, the “cooling air flowpath” of claim 2 should be “a second cooling air flowpath” and the “cooling air flowpath” of claim 1 should be “a first cooling air flowpath”; 
h.	Claim 3, line 2; and Claim 16, line 2, “a first cabinet section” should be “the first cabinet section” having antecedence in “a first cabinet section of claim 1, line 10;
i.	Claim 3, line 3; and Claim 16, line 2, “a second cabinet section” should be “the second cabinet section” having antecedence in “a second cabinet section of claim 1, lines 10-11;

k.	Claim 7, lines 2-3; and Claim 19, line 2, “section-specific sub-arrangement for cooling” should be “a section-specific sub-arrangement for cooling”;	
l.	Claim 8, line 3, “one or more a fan” should be “one or more fan”;
m.	Claim 8, line 4, “different amount” should be “a different amount”;
n.	Claim 9, line 3, “DC-arrangement” should be “a DC-arrangement”; and
o.	Claim 13, line 3, “part” should be “a part”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Regarding claim 1, line 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b.	Claim 1, lines 6-7, “the incoming air” lacks antecedent basis;

d.	Claim 1, lines 10-11 requires “a second cabinet section.”  Does the “second cabinet section” included in the “multiple cabinet sections” of lines 2-3 and “enclosing [a] cabinet-specific electrical arrangement”?  If so “a second cabinet section“ should be “a second cabinet section of the cabinet sections”;
e.	Claim 1, line 12, “the cooling air” lacks antecedent basis.  Did Applicant intend antecedence in the “incoming air” of line 1, lines 6-7?
f.	Claim 5, line 3; and Claim 18, line 3 require “a third cabinet section.”  Does the “third cabinet section” included in the “multiple cabinet sections” of claim 1, lines 2-3 and “enclosing [a] cabinet-specific electrical arrangement”?  If so “a third cabinet section“ should be “a third cabinet section of the cabinet sections”;
g.	Claim 6, line 2 requires “a second cabinet section.”  Does the “fourth cabinet section” included in the “multiple cabinet sections” of claim 1, lines 2-3 and “enclosing [a] cabinet-specific electrical arrangement”?  If so “a fourth cabinet section“ should be “a fourth cabinet section of the cabinet sections”;
h.	Claim 7, line 4 requires “section specific-electrical arrangement”, Claim 9, lines 3-4 requires “a section specific-electrical arrangement”, Claim 10, 
i.	Claim 8, line 2 requires “section-specific sub-arrangement for cooling” and Claim 7, lines 2-3 also requires “section-specific sub-arrangement for cooling.”  Are these different elements because “section-specific sub-arrangement for cooling” of claim 8 does not have antecedence in “section-specific sub-arrangement for cooling” of claim 7?
j.	Claim 8, line 2 requires “a cabinet section” and Claim 1, line 3 requires “cabinet section.”  Are these different elements because “a cabinet section” of claim 8 does not have antecedence in “cabinet section” of claim 1?
k.	Claim 8, line 2 requires “one or more [] fan”, Claim 8, line 4 requires “one or more fan” and Claim 1, line 7 requires “at least one fan”.  Are these different elements because “one or more fans” of claim 8 does not have antecedence in “at least one fan” of claim 1?

m.	Claims 9, line 3; Claim 10, line 3; Claim 11, line 3; Claim 12, line 3; Claim 13, line 8; and Claim 20, line 2 require “an Inverter.”  Does “an Inverter” have antecedence in “an inverter” of claim 1, line 1; or this a different inverter?
n.	Claims 11, line 2, “the . . . fourth cabinet section” lacks antecedent basis.  It is noted that claim 6 introduces “a fourth cabinet section”;
 o.	Claim 13, line 2, “the power section” lacks antecedent basis.  It is noted that claim 11 introduces “a power section”;
p.	Claim 13, lines 3 and 6 each require “a fan” (also “the fan” of claim 14, line 2 (2 places) and Claim 1, line 7 requires “at least one fan”.  Are these different elements because “fan” of claim 13 does not have antecedence in “at least one fan” of claim 1?
q.	Claim 13, line 6 requires “the air”, Claim 1, lines 6-7 requires “incoming air” and Claim 1, line 12, requires “the cooling air”.  Does “the air” of claim 13 have antecedence in “incoming air” of claim 1, “the cooling air” of claim 1 or in something else?
r.	Claim 13, lines 9-10 requires “a section-specific subarrangement for cooling” and Claim 7, lines 2-3 also requires “section-specific subarrangement for cooling.”  Are these different elements because “a section-specific subarrangement for cooling” of claim 8 does not have antecedence in “section-specific subarrangement for cooling” of claim 7?

t.	Claim 16, lines 3-4 requires “cooling air flowpath from a second cabinet section back to the first cabinet section” and Claim 2 requires “a cooling air flowpath from a second cabinet section back to the first cabinet section.”  Does the “cooling air flowpath” of claim 16 have antecedence in “a cooling air flowpath” of claim 2?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoller (US 6,164,369).
With respect to Claim 1, Stoller teaches an electrical apparatus such as other electrical apparatus, said apparatus comprising a cabinet (fig. 5, 12) having multiple cabinet sections (22,24,38), each cabinet section (22,24,38) enclosing cabinet-specific electrical arrangement (28,29,48), and wherein said apparatus further comprises cooling arrangement (30,40,41,42,48,65,72,58,76) for cooling, said cooling arrangement comprising at least one air intake (41) for external air, at least one primary element (col. 10, ll. 12-14) tor filtering the incoming air, at least one fan 
With respect to Claims 2-5 and 16-19, Stoller further teaches the cooling arrangement further comprises a cooling air flowpath (fig. 2, solid arrow flowpath) from the second cabinet section back to the first cabinet section (claim 2), the cooling air flowpath from a first cabinet section to a second cabinet section and/or cooling air flowpath from a second cabinet section back to the first cabinet section are at an intermediate wall (fig. 2, wall between 38 & 24) between the first cabinet section the second cabinet section (claims 3 and 16), the second cabinet section is within (see objection above) the first cabinet section (fig. 2, 38 & 24 are adjacent to each other just as C1 & C2 are adjacent to each other in the instant application) (claims 4 and 17), the cabinet of the apparatus further comprises a third cabinet section (22) (claims 5 and 18) and the cooling arrangement comprises section-specific sub-arrangement for cooling of each cabinet section (48 for 38; 42 for 24), each cabinet section enclosing (see fig. 5) section specific-electrical arrangement (claim 19).
Claims 1-7, 9-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 2017/0359922).

With respect to Claims 2-7, 9-12, and 16-19, Bailey further teaches the cooling arrangement further comprises a cooling air flowpath (from 210 thru 722 to 220) from the second cabinet section back to the first cabinet section (claim 2), the cooling air flowpath from a first cabinet section to a second cabinet section and/or cooling air flowpath from a second cabinet section back to the first cabinet section are at an intermediate wall (fig. 7, wall between 210 & 220 having 720,722) between the first cabinet section the second cabinet section (claims 3 and 16), the second cabinet st section has airflow thru 222A,222B, 2nd section has airflow thru 720 & 722, 3rd section has airflow within 230, 4th section has airflow thru 920 & 922) from for cooling of each cabinet section, each cabinet section enclosing section specific-electrical arrangement (1st section has 222A,222B, 2nd section has 216,217,218, 3rd section has electrical components of 230, 4th section electrical components ¶[0054], ll. 21-22) (claims 7 and 19) 9 the first cabinet section is a DC connection section (220) of an Inverter (fig. 7, the specific function of the inverter is not claimed; inverts can be bi-directional i.e., DC to AC and AC to DC), said DC-connection section enclosing DC-arrangement (¶[0038], l. 38) as a section-specific electrical arrangement (claim 9), the second cabinet section is a control section (210) of an Inverter (fig. 7, the specific function of the inverter is not claimed; inverts can be bi-directional i.e., DC to AC and AC to DC), said control-section enclosing a control arrangement (fig. 2, 217) as a section-specific electrical arrangement (claim 10), the fourth cabinet section is a power section (¶[0054], l. 4, electrical box) of an Inverter (fig. 7, the specific function of the inverter is not claimed; inverts can be bi-directional i.e., DC to AC and AC to DC), said power section enclosing a power arrangement  as a section-specific electrical arrangement (claim 11), the third or fourth cabinet section is a AC section (¶[0038], ll. 14 and 26, AC power; ¶[0042], l. 4, from power grid, Ac power is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Stoller (US 6,164,369) and Tamame (US 5,158,486).
Stoller discloses the claimed invention except for one or more air outlet comprises a hatch arrangement, that comprises a hatch (13) and a magnetic securing arrangement for keeping the hatch in a closed position.  Tamame teaches one or more air outlet (“O”) comprises a hatch arrangement (10), that comprises a hatch (13) and a magnetic securing arrangement (16) for keeping the hatch in a closed position (fig. , in dotted position).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the appratus of Stoller with the hatch arrangement of Tamame for the purpose of weather protecting the appratus when fan is not operating.
Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Bailey (US 2017/0359922) and Tamame (US 5,158,486).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,691,274, 8,854,816, 9,634,573, 2019/0274236 and  EP 2257146 disclose a power converter with an outlet on the top.  KR 20-2020-0002123 discloses a power converter hosing having a closeable opening.  US 8,072,756, 9,142,940, 10,462,938, D908,649, CN 106169875 and WO 2017/114526 disclose a multi-sectional power converter.  US 10,356,933 is the issued patent of US 2017/0359917.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/25/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835